UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-12965 NESTOR, INC. (Exact name of registrant as specified in its charter) Delaware 13-3163744 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 42 Oriental Street; Providence, RI 02908 (Address of principal executive offices) (Zip Code) 401-274-5658 (Registrant’s telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:x No:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer:¨ Accelerated filer:¨ Non-accelerated filer:x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes:¨ No:x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2007 [Common Stock, $.01 par value per share] 28,954,219 shares -1- INDEX NESTOR, INC. FORM 10Q For the Quarterly Period Ended September 30, 2007 INDEX Page Number Part I FINANCIAL INFORMATION Item 1 Financial Statements: Condensed Consolidated Balance Sheets 3 September 30, 2007 (Unaudited ) and December 31, 2006 Condensed Consolidated Statements of Operations (Unaudited) 4 Quarter and Nine months ended September 30, 2007 and 2006 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Nine months ended September 30, 2007 and 2006 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosure of Market Risk 28 Item 4 Controls and Procedures 28 Part II OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3 Defaults Upon Senior Securities 42 Item 4 Submission of Matters to a Vote of Security Holders 42 Item 5 Other Information 42 Item 6 Exhibit Index 43 -2- INDEX NESTOR, INC. Condensed Consolidated Balance Sheets In Thousands, Except Share And Per Share Information September 30, 2007 December 31, 2006 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 5,216 $ 2,952 Marketable securities 58 Accounts receivable, net 2,806 2,343 Inventory, net 920 1,950 Other current assets 225 197 Total current assets 9,167 7,500 Noncurrent assets Capitalized system costs, net 10,183 8,185 Property and equipment, net 529 789 Goodwill 5,581 5,581 Patent development costs, net 129 125 Other long term assets 2,011 2,331 Total Assets $ 27,600 $ 24,511 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ 1,017 $ 1,325 Accrued liabilities 1,400 1,493 Accrued employee compensation 409 351 Deferred revenue 1,375 712 Asset retirement obligation 313 186 Total current liabilities 4,514 4,067 Noncurrent Liabilities: Senior convertible notes payable, net of discount 1,519 920 Senior secured convertible notes payable, net of discount 10,987 8,563 Variable rate senior notes payable 1,500 Derivative financial instruments – debt and warrants 2,804 4,971 Long term asset retirement obligation 897 488 Total liabilities 22,221 19,009 Commitments and contingencies Stockholders’ Equity: Preferred stock, $1.00 par value, authorized 10,000,000 shares; issued and outstanding: Series B – 180,000 shares at September 30, 2007 and December 31, 2006 180 180 Common stock, $0.01 par value, authorized 50,000,000 shares issued and outstanding: 28,954,219 shares at September 30, 2007 and 20,386,816 shares at December 31, 2006 290 204 Additional paid-in capital 78,824 73,597 Accumulated deficit (73,915 ) (68,479 ) Total stockholders’ equity 5,379 5,502 Total Liabilities and Stockholders’ Equity $ 27,600 $ 24,511 The Notes to the Condensed Consolidated Financial Statements are an integral part of this statement. -3- INDEX NESTOR, INC. Condensed Consolidated Statements of Operations In Thousands, Except Share And Per Share Information (Unaudited) Quarter Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues: Lease and service fees $ 3,329 $ 1,979 $ 8,771 $ 5,733 Product royalties 20 3 20 4 Total revenue 3,349 1,982 8,791 5,737 Cost of sales: Lease and service fees 1,943 1,659 5,164 4,715 Product royalties Total cost of sales 1,943 1,659 5,164 4,715 Gross profit: Lease and service fees 1,386 320 3,607 1,018 Product royalties 20 3 20 4 Total gross profit 1,406 323 3,627 1,022 Operating expenses: Engineering and operations 926 861 3,019 3,162 Research and development 99 365 318 1,137 Selling and marketing 181 549 552 1,598 General and administrative 812 1,316 2,524 4,044 Total operating expenses 2,018 3,091 6,413 9,941 Loss from operations (612 ) (2,768 ) (2,786 ) (8,919 ) Derivative instrument income (expense) 338 7,145 2,204 10,112 Debt discount expense (1,008 ) (1,167 ) (3,024 ) (4,681 ) Other (expense) income, net (685 ) (562 ) (1,830 ) (1,360 ) Net income (loss) $ (1,967 ) $ 2,648 $ (5,436 ) $ (4,848 ) Income (loss) per share: Income (loss) per share, basic and diluted $ (0.07 ) $ 0.13 $ (0.24 ) $ (0.24 ) Shares used in computing loss per share: Basic 26,542,888 20,378,648 22,480,692 20,241,421 Diluted 26,542,888 20,385,970 22,480,692 20,241,421 The Notes to the Condensed Consolidated Financial Statements are an integral part of this statement. -4- INDEX NESTOR, INC. Condensed Consolidated Statements of Cash Flows In Thousands, Except Share And Per Share Information (Unaudited) NineMonths Ended September 30, 2007 2006 (As Restated) Cash flows from operating activities: Net income (loss) $ (5,436 ) $ (4,848 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization 2,458 2,165 Asset impairment charge 175 Write off of deferred financing fees 405 406 Stock based compensation 439 1,940 Derivative instrument (income) expense (2,204 ) (10,112 ) Debt discount expense 3,024 4,681 Provision for doubtful accounts 11 63 Provision for inventory reserve 180 83 Increase (decrease) in cash arising from changes in assets and liabilities: Accounts receivable (473 ) 316 Inventory 851 (533 ) Other assets 5 230 Accounts payable and accrued expenses 193 119 Deferred revenue 663 319 Net cash provided by/(used) in operating activities 116 (4,996 ) Cash flows from investing activities: Sale of (investment in) marketable securities 60 Investment in capitalized systems (4,118 ) (3,538 ) Purchase of property and equipment (58 ) (172 ) Investment in patent development costs (24 ) (7 ) Net cash used in investing activities (4,140 ) (3,717 ) Cash flows from financing activities: Repayment of notes payable (10,850 ) Proceeds from notes payable, net 1,415 26,397 Cash restricted by notes payable (3,859 ) Proceeds from private stock placement, net 4,873 4,822 Proceeds from issuance of common stock, net 3 Net cash provided by financing activities 6,288 16,513 Net change in cash and cash equivalents 2,264 7,800 Cash and cash equivalents – beginning of period 2,952 1,224 Cash and cash equivalents – end of period $ 5,216 $ 9,024 Supplemental cash flows information: Interest paid $ 1,461 $ 891 Income taxes paid $ $ The Unaudited Notes to the Condensed Consolidated Financial Statements are an integral part of this statement. -5- INDEX Nestor, Inc. Notes to Condensed Consolidated Financial Statements In Thousands, Except Share And Per Share Information (Unaudited) Note 1 – Nature of Operations: A. Organization Nestor, Inc., a Delaware corporation (“We, “Us” or the “Company”) was organized on March 21, 1983 to maintain and further develop certain patent rights and know-how acquired from its predecessor, Nestor Associates, a limited partnership.Two wholly-owned subsidiaries, Nestor Traffic Systems, Inc. (“NTS”) and Nestor Interactive, Inc. (“Interactive”), were formed effective January 1, 1997.Effective November 7, 1998, Nestor, Inc. ceased further investment in the Interactive subsidiary.CrossingGuard, Inc., a wholly owned subsidiary of NTS, was formed July 18, 2003 in connection with a financing and is now inactive.Nearly all of our operations are conducted by our wholly owned subsidiary, Nestor Traffic Systems, Inc. (“NTS”).The condensed consolidated financials statements include the accounts of Nestor, Inc. and NTS.All intercompany transactions and balances have been eliminated.Our main offices are located in Providence, RI and Los Angeles, CA. We are a leading provider of innovative, automated traffic enforcement systems and services to state and local governments throughout the United States and in Canada.We provide: · CrossingGuard®, a fully video-based automated red light enforcement system · PoliScanSpeed™,a multi-lane, bi-directional scanning light detection and ranging, or LiDAR, speed enforcement system; and · ViDAR™, a new video-based speed detection and imaging system that complements our other systems or stands alone as a speed enforcement system. CrossingGuard® uses our patented image processing technology to predict and record the occurrence of a red light violation and manages the process of issuing and processing a citation.PoliScanSpeed™ uses LiDAR, a technology developed by Vitronic GmbH.Although the Company is no longer the exclusive North America distributor of Vitronic PoliScanSpeed™, we remain a distributor and continue to market and support this highly effective speed system.ViDAR™ uses non-detectable, passive video detection and average speed over distance calculations to detect and record evidence of speeding vehicles.ViDAR™ enforces multiple, simultaneous violations bi-directionally. In addition to our automated traffic enforcement systems, we offer state of the art back office solutions for the processing and management of citation issuance, prosecution and collection.Our new i-Citation software application assists customers with all event tasks.i-Citation provides customers with the ability to review the complete evidence package online.i-Citation provides police and other officials with convenient and quick access to all event information.i-Citation also provides ready access over the web to violation information such as location and date/time; and disposition status of an event.Our suite of traffic safety solutions in combination with our advanced back-office software make customer-friendly, fully integrated and turnkey services available. B. Liquidity and management’s plans On July23, 2007, the Company entered into a Securities Purchase Agreement with certain accredited investors, including affiliates of the Company (the “Purchasers”) to sell 8,532,403 shares of the Company’s common stock, par value $0.01 per share at a purchase price per share of $0.5802 (the “Purchase Price”) for an aggregate purchase price of $4,950,500 in a private placement pursuant to Regulation D under the Securities Act of 1933 (the “Transaction”).The Transaction was closed on July 27, 2007. -6- INDEX As a predicate to the Transaction, the Company entered into separate agreements (“Waivers”) with holders of more that 75% of the outstanding principal amount of the Company’s Senior Secured Convertible Notes bearing interest at the rate of 7.0% (subject to adjustment) (the “7% Notes”) and holders of more than 66⅔% of holders of the Company’s 5% Senior Convertible Notes (the “5% Notes”) pursuant to which such holders (constituting holders of a sufficient amount of the 7% Notes and 5% Notes respectively) have waived the anti-dilution provisions associated with their respective Notes that would have been triggered by the transaction.Had the Waivers not been entered into, the Company would have been subject to a substantial downward adjustment to the conversion price of the outstanding principal of the 7% Notes and the 5% Notes.Waivers did not affect certain Warrants related to the 7% Notes, which were adjusted in accordance with their original terms.As a result of the Transaction, Warrants to purchase 2,032,205 shares with an exercise price of $4.35 and 198,264 shares with an exercise price of $3.60 were modified to 2,611,750 warrants with an exercise price of $3.38 and 252,496 warrants with an exercise price of $2.82, respectively. In connection with the Transaction, we entered into a registration rights agreement with the Purchasers, pursuant to which we agreed to file a Registration Statement on Form S-3 registering for resale the shares purchased in the Transaction.The Registration Statement must be filed not later than 30 business days after the earlier of (a) the date the Company files its Annual Report on Form 10-K for the fiscal year ending December 31, 2007 or (b) the last day on which the Company could timely file such Annual Report on Form 10-K in accordance with SEC rules, with penalties imposed on the Company if such filing deadline is not met, or if the registration statement is not declared effective by the SEC within 60 days of filing (or 90 days if subject to SEC review) in an amount equal to 0.0493% of the Purchase Price of each share held by the Purchaser for each day of any such failure. On March 30, 2007, the Company entered into a Note Purchase Agreement, which became effective on April 1, 2007, pursuant to which accredited investors including affiliates of the Company agreed to purchase $1,500 of the Company’s Variable Rate Senior Notes due May 25, 2011 (the “Speed Notes”), which Speed Notes are secured by a first priority security interest in all of the Company’s assets which are directly and exclusively used for the implementation and performance of existing (entered into after October 1, 2006) and future contracts for fixed and mobile automated speed enforcement units.See Note 4 for further details. We have incurred significant losses to date and at September 30, 2007, we have an accumulated deficit of $73,915.However, the Company has reduced its losses in the nine months of 2007 and has reported positive modified EBITDA in the second and third quarters of 2007. Management believes that the financing obtained in 2007 mentioned above and ourliquidity at September 30, 2007 will enable us to continue withthe development and delivery of our products and sustain operations through the next twelve months. There can be no assurance, however, that our operations will be sustained or be profitable in the future, that our product development and marketing efforts will be successful, or that if we have to raise additional funds to expand and sustain our operations, such funds will be available on terms acceptable to us, if at all. Note 2 – Basis of Presentation: The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of financial results have been included.Operating results for the quarter and nine months ending September 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007.There were no material unusual charges or credits to operations during the recently completed fiscal quarter. -7- INDEX The balance sheet at December 31, 2006 is derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.For further information, refer to the audited consolidated financial statements and footnotes thereto included in our annual report on Form 10-K, as amended, for the year ended December 31, 2006. Certain prior year balances have been reclassified to conform to the current year presentation.The reclassifications had no net effect on the net loss previously reported. Cash equivalents – The Company considers all highly liquid debt instruments purchased with an original maturity of 90 days or less to be cash equivalents. Inventory – inventory is valued at the lower of cost or market, with cost determined on a first-in, first-out basis, and consists primarily of component equipment considered to be finished goods and which are expected to be installed as roadside capitalized systems or speed enforcement units. Capitalized system costs – material, labor and contractor costs incurred to build and install our equipment are capitalized and depreciated over a minimum of 3 years or the initial term of our contracts.The Company's CrossingGuard red light enforcement business requires us to install our technology in the communities that we serve. To do this, the Company deploys internal and external resources to design, help install, and configure its software and equipment in those communities (i.e. build out). Internal build out costs are defined as directly related payroll, fringe, and travel related expenses. Those build out costs are capitalizable as part of the cost of the system deployed under contract in a community we serve and depreciated over a minimum of 3 years or the initial term of the contracts. The Company accumulates the amount of those internal build out costs incurred on a quarterly basis and capitalizes them.Internal build out costs capitalized in the third quarter of 2007 and 2006 were approximately $107 and $336, respectfully, and $349 and $336 for the nine months ending September 30, 2007 and 2006, respectively. Other long term assets – are primarily debt financing costs associated with our debt agreements and are being amortized over the life of the debt. Goodwill – Goodwill represents the excess of cost over the fair value of net assets acquired.Statement of Financial Accounting Standards (SFAS) No. 142, “Goodwill and Other Intangible Assets,” requires that goodwill be tested for impairment at least annually and whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.Goodwill is reviewed for impairment using the Company’s quoted stock price as a measurement of the Company’s fair value of assets, including goodwill, and liabilities.Any resulting goodwill impairment will be charged to operations. Deferred revenue – certain customer contracts allow us to bill and/or collect payment prior to the performance of services, resulting in deferred revenue. Derivative Instruments – In connection with the sale of debt or equity instruments, the Company may sell options or warrants to purchase our common stock.In certain circumstances, these options or warrants may be classified as derivative liabilities, rather than as equity.Additionally, the debt or equity instruments may contain embedded derivative instruments, such as variable conversion options, which in certain circumstances may be required to be bifurcated from the host instrument and accounted for separately as a derivative instrument liability. The identification of, and accounting for, derivative instruments is complex.Derivative instruments are re-valued at the end of each reporting period, with changes in fair value of the derivatives recorded as charges or credits to income in the period in which the changes occur.For options, warrants and bifurcated conversion options that are accounted for as derivative instruments, we determine the fair value of these instruments using the Black-Sholes option pricing model, binomial stock price probability trees, or other valuation techniques, sometimes with the assistance of a certified valuation expert. These models require assumptions related to the remaining term of the instruments and risk-free rates of return, our current common stock price and expected dividend yield, and the expected volatility of our common stock price based on not only the history of our stock price but also the experience of other entities considered comparable to us.The identification of, and accounting for, derivative instruments and the assumptions used to value them can significantly affect our financial statements. -8- INDEX Loss per share – loss per share is computed using the weighted average number of shares of stock outstanding during the period.Diluted per share computations, which would include shares from the effect of common stock equivalents and other dilutive securities are not presented for the third quarter of 2007 and nine month periods of 2007 and 2006, since their effect would be antidilutive. Note 3 – Stock Based Compensation: The Company accounts for share-based compensation in accordance with the provisions of SFAS 123R, which requires the measurement of compensation cost for all stock awards at fair value on date of grant and recognition of compensation over the service period for awards expected to vest.The majority of our share-based compensation arrangements vest over either a four or five year graded vesting schedule.The Company expenses its share-based compensation under the ratable method, which treats each vesting tranche as if it were an individual grant. The following table presents share-based compensation expenses for continuing operations included in the Company’s unaudited condensed consolidated statements of operations: Quarter Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Cost of sales $ 5 $ 5 $ 15 $ 22 Engineering and operations 65 43 189 180 Research and development 9 43 27 106 Selling and marketing 2 3 8 81 General and administrative 49 525 200 1,551 Share-based compensation expense before tax $ 130 $ 619 $ 439 $ 1,940 Provision for income tax Net share-based compensation expense $ 130 $ 619 $ 439 $ 1,940 The Company estimates the fair value of stock options using the Black-Scholes valuation model.Key input assumptions used to estimate the fair value of stock options include the exercise price of the award, the expected option term, the expected volatility of the Company’s stock over the option’s expected term, the risk-free interest rate over the option’s expected term, and the Company’s expected annual dividend yield.The Company believes that the valuation technique and the approach utilized to develop the underlying assumptions are appropriate in calculating the fair values of the Company’s stock options granted in the three and nine months ended September 30, 2007 and 2006.Estimates of fair value are not intended to predict actual future events of the value ultimately realized by persons who receive equity awards. -9- INDEX The fair value of each option grant was estimated on the grant date using the Black-Scholes option-pricing model with the following assumptions: Quarter Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Expected option term (1) 5.25yrs. 5.25yrs. 5.25 yrs. 5.25 yrs. Expected volatility factor (2) 164 % 165% 163 to 165 % 165 to 168% Risk-free interest rate (3) 4.6 % 4.7% 4.5 to5.0% 4.5 to 5.0% Expected annual dividend yield (4) 0 % 0% 0 % 0 % (1) The option life was determined using the simplified method for estimating expected option life, which qualify as “plain-vanilla” options. (2) The stock volatility for each grant is determined based on the review of the experience of the weighted average of historical weekly price changes of the Company’s common stock over the expected option term. (3) The risk-free interest rate for periods equal to the expected term of the share option is based on the U. S. Treasury yield curve in effect at the time of grant. (4) The Company has not paid a dividend historically nor plans to declare a dividend in the near future. Stock incentive plans On May 6, 1997, the Company adopted the 1997 Stock Option Plan under which the Board of Directors granted incentive or non-qualified stock options to employees, directors and consultants to purchase shares of the Company’s common stock at a price equal to the market price of the stock at the date of grant.In June 2001, the 1997 Stock Option Plan was amended to increase the aggregate number of options authorized to 500,000 shares (post-reverse split) of the Company’s common stock.Options vest over four years and are exercisable for up to ten years from the date of grant, although most options currently outstanding expire eight years from the date of grant.The options are not transferable except by will or domestic relations order.No further grants may be made under this Plan pursuant to the adoption of the 2004 Stock Incentive Plan. On June 24, 2004, the Company adopted the 2004 Stock Incentive Plan, which provides for the grant of awards to employees, officers and directors.Subject to adjustments for changes in the Company’s common stock and other events, the stock plan is authorized to grant up to 4,500,000 shares, either in the form of options to purchase Nestor common stock or as restricted stock awards.The Board of Directors determines the award amount, price usually equal to the market price of the stock on the date of the grant, vesting provisions and expiration period (not to exceed ten years) in each applicable agreement. The Board has authorized the Chief Executive Officer to award options to non-executive employees in an amount not to exceed 10,000 shares per employee and 200,000 in the aggregate on an annual basis.All such grants must be approved by the Compensation Committee and be consistent with the Plan.The awards are not transferable except by will or domestic relations order. The following table presents the activity of the Company’s Stock Option Plans from December 31, 2006 through September 30, 2007. 2007 Shares Weighted Average Exercise Price Outstanding at December 31, 2006 2,953,853 $ 4.55 Granted 739,500 0.82 Exercised Canceled 510,600 4.34 Outstanding at September 30, 2007 3,182,753 3.72 Options exercisable at September 30, 2007 2,186,203 $ 4.42 -10- INDEX The following table presents weighted average price and life information about significant option groups outstanding at September 30, 2007: Options Outstanding Options Exercisable Range of Ex. Price Number of Outstandingat Sept. 30, 2007 Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Number Exercisable at Sept. 30, 2007 Weighted Averaged Exercisable Price $ 0.00 - 0.99 594,500 7.8 $ 0.74 179,150 $ 0.74 1.00 - 2.99 342,650 7.1 1.83 49,650 2.15 3.00 - 3.99 226,000 3.8 3.60 173,500 3.66 4.00 - 4.99 1,835,775 3.1 4.86 1,640,450 4.86 5.00 - 5.99 177,163 3.2 5.61 140,538 5.62 6.00 - 8.00 6,665 4.6 6.20 2,915 6.13 3,182,753 4.5 3.72 2,186,203 4.42 During the nine months ended September 30, 2007, and September 30, 2006, there were no intrinsic value of options exercised (i.e. the difference between the market price and the price paid by the employee to exercise the options) and no amount of cash was received from the exercise of options. The total grant date fair value of stock options that vested during the nine months ended September 30, 2007 was approximately $659 with a weighted average remaining contractual term of 5.3 years.The weighted average fair value of options, as determined under SFAS123(R), granted during the quarterended September 30, 2007 and 2006 was $0.72 and $2.80 per share, respectively. As of September 30, 2007, there was $2,967 of total unrecognized compensation cost related to non-vested share-based compensation arrangements granted under the Company’s stock option plans.That cost is expected to be recognized over a weighted-average period of 1.2 years.The Company amortizes stock-based compensation on the straight-line method. The Company did not realize any actual tax benefit for tax deductions from option exercise of the share-based payment arrangements for the nine months ended September 30, 2007 or 2006. Warrants The Company, at the discretion of the Board of Directors, has granted warrants from time to time, generally in conjunction with the sale of equities.The Company issued 60,000 warrants in connection with the private placement in November 2004, 100,000 warrants in connection with the private placement in May 2005, 371,339 warrants in connection with the private stock placement in January 2006, and 2,394,262 warrants in connection with the Senior Secured Notes placement in May 2006, that were increased to 2,864,247 as part of the July 2007 private equity offering. The following table presents warrants outstanding: September 30, 2007 Eligible, end of quarter for exercise 3,395,586 Warrants issued in the quarter Low exercise price $ 2.82 High exercise price $ 8.44 -11- INDEX The warrants outstanding as of September 30, 2007 are currently exercisable and expire at various dates through May, 2011. The outstanding warrants entitle the owner to purchase one share of common stock for each warrant, at prices ranging from $2.82 to $8.44 per share, subject to certain anti-dilution rights. Note 4 – Long Term Financial Obligations The Company considers its senior convertible notes payable, senior secured convertible notes payable, variable rate senior notes payable and derivative financial instruments, net of debt discounts, to be its long-term financial obligations. Long-term financial obligations consisted of the following. September 30, 2007 December 31, 2006 Senior Convertible Notes Principal $ 2,850 $ 2,850 Debt discount (1,331 ) (1,930 ) FMV of embedded derivatives 12 164 Senior Secured Convertible Notes Principal 22,840 22,840 Debt discount (11,853 ) (14,277 ) FMV of embedded derivatives, including warrants 2,792 4,807 Variable Rate Senior Notes 1,500 $ 16,810 $ 14,454 Less current portion Total $ 16,810 $ 14,454 Aggregate maturities of long-term obligations for the years ending following September 30, 2007 are as follows: 2009 2011 Total Senior Secured Convertible Notes $ $ 22,840 $ 22,840 Senior Convertible Notes 2,850 2,850 Variable Rate Senior Notes Payable 1,500 1,500 Total: $ 2,850 $ 24,340 $ 27,190 In addition, the holders of the Senior Secured Convertible Notes have the right to require the Company to redeem all or any portion of the outstanding balance of the Secured Notes on May25, 2009, if the Company’s modified EBITDA (defined as earnings before interest, taxes, depreciation and amortization, any derivative instrument gain or loss or any employee stock option expense under SFAS 123R) for the twelve-month period ended December 31, 2008 as reported on the Form 10-K does not exceed $14,000. On March 30, 2007, the Company entered into a Note Purchase Agreement, which became effective on April 1, 2007, pursuant to which accredited investors (some of whom are affiliates of the Company) agreed to purchase $1,500 of the Company’s Variable Rate Senior Notes due May 25, 2011 (the “Speed Notes”), which Speed Notes are secured by a first priority security interest in all of the Company’s assets which are directly and exclusively used for the implementation and performance of existing (entered into after October 1, 2006) and future contracts for fixed and mobile automated speed enforcement units. -12- INDEX Speed Note holders will receive interest payments equal to (a) $5.00 per paid citation issued with the Equipment (for “as issued” contracts), (b) $6.00 per paid citation (for “as paid” contracts) and (c) 17% of amounts collected (for “fixed fee” contracts), subject to a minimum return of 10% per annum, payable quarterly in arrears.Payments will be made based upon citations issued up to 16 speed units per $1,500 million in aggregate outstanding principal on all Notes.Once the Company has entered into contracts for the operation of a minimum of 16 speed units, the Company may, but is not obligated to, sell an additional $1,500 million of Speed Notes.The effective interest rate for the third quarter of 2007 was 10%. The Speed Notes will mature on May 25, 2011, at which time the Company will pay all unpaid principal together with all accrued but unpaid interest.The Company may at any time redeem the Speed Notes at 110% of face value plus accumulated but unpaid interest. The proceeds from the Speed Notes will be used, either prospectively or retrospectively, to fund the purchase price or cost of design, engineering, installation, construction, configuring, maintenance, or operation or improvement of property or equipment used in speed contracts signed after October 1, 2006 at a customer site, including without limitation, costs of site analysis and preparation. Note 5 – Income Taxes: The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109” ("FIN No. 48"), on January 1, 2007. FIN No. 48 requires that the impact of tax positions be recognized in the financial statements if they are more likely than not of being sustained upon examination, based on the technical merits of the position.As discussed in the consolidated financial statements in the 2006 Form 10-K, the Company has a valuation allowance against the full amount of its net deferred tax assets.The Company currently provides a valuation allowance against deferred tax assets when it is more likely than not that some portion, or all of its deferred tax assets, will not be realized. As a result of the implementation of FIN No. 48, the Company reduced its deferred tax assets and the associated valuation allowance for gross unrecognized tax affected benefits of approximately $11,545.There was no adjustment to accumulated deficit as a result of these unrecognized tax benefits, since there was a full valuation allowance against the related deferred tax assets.If these unrecognized tax benefits are ultimately recognized, they would have no impact on the effective tax rate due to the existence of the valuation allowance. The Company is subject to U.S. federal income tax as well as income tax of certain state jurisdictions. The periods from 1999-2006 remain open to examination by the I.R.S. and state authorities. The Company has not been audited by the I.R.S. or any states in connection with income taxes for this period of time. We recognize interest accrued related to unrecognized tax benefits in interest expense, if any. Penalties, if incurred, are recognized as a component of income tax expense. Note 6 – Litigation: On April 13, 2007, the Company filed suit against Place Motor, Inc. and Clair Ford, Lincoln Mercury, Inc.(Nestor Traffic Systems, Inc. Plaintiff, vs. Place Motor, Inc., et al., Rhode Island Superior Court, C.A. No. PC-07-1963).Place Motor, Inc. and Clair Ford, Lincoln Mercury, Inc. are in possession of title for eight vans for which Nestor has paid in full.Nestor has alleged that it paid for these vans by making payment to the defendants’ agent, Northeast Conversions, LLC.Although Northeast Conversions never forwarded our payment to the defendants, Nestor believes that it satisfied its obligation to pay for the vans when it delivered payment to the defendants’ agent.Accordingly, Nestor seeks declaratory judgment in favor stating that the Defendants’ must take any action necessary to deliver the vans together with valid title certificates to Nestor Traffic Systems.The defendants have answered the complaint with general denials of the basis for Nestor’s claims and asserting certain affirmative defenses.Neither party asserted any counterclaims.We have initiated discovery and, under Rhode Island law, discovery requests must be answered within 40 days. -13- INDEX Two suits have been filed against us and the City of Akron seeking to enjoin the City of Akron speed program and damages.These cases have been consolidated in the U.S. District Court for the Northern District of Ohio.These cases are: Mendenhall v. The City of Akron, et al., United States District Court, Northern District of Ohio, Eastern Division, No. 5:06CV0139, in which plaintiff filed a complaint and class action for declaratory judgment, injunctive relief and for a money judgment in an unspecified amount against City of Akron and all of its City Council members in their official capacity and us alleging federal and state constitutional violations.The action was filed in the Summit County Court of Common Pleas and was removed to federal court.On February 17, 2006, we and the other defendants filed a joint motion for judgment on the pleadings.Plaintiff filed an opposition to that motion on March 24, 2006.On May 19, 2006, the court ruled that the Akron ordinance permitting photo enforcement of speeding laws was a proper exercise of municipal power under the Ohio Constitution, but deferred ruling on the alleged due process violations pending an opportunity for discovery by the plaintiff, which was completed on October 20, 2006.The plaintiff amended her complaint on August 8, 2006 to include equal protection violations among her federal constitutional claims.We filed an answer to that amended complaint on August 18, 2006 and all dispositive motions in the case were filed by November 22, 2006. Sipe, et al. v. Nestor Traffic Systems, Inc., et al., United States District Court, Northern District of Ohio, Eastern Division, No. 5:06CV0139, in which plaintiffs filed a complaint and class action for declaratory judgment, injunctive relief and for a money judgment in an unspecified amount against us, various past and present employees of ours and the City of Akron and alleging fraud, civil conspiracy, common plan to commit fraud, violations of the Consumer Sales Practices Act, nuisance, conversion, invasion of privacy, negligence, and federal constitutional violation. The action was filed in the Summit County Court of Common Pleas and was removed to federal court.On February 17, 2006, we and the other defendants filed a joint motion for judgment on the pleadings.Plaintiff filed an opposition to that motion on March 24, 2006.On May 19, 2006, the court ruled that the Akron ordinance permitting photo enforcement of speeding laws was a proper exercise of municipal power under the Ohio Constitution, but deferred ruling on the alleged due process violations pending an opportunity for discovery by the plaintiff, which was completed on October 20, 2006 and all dispositive motions in the case were filed by November 22, 2006. With respect to both of the above cases, final resolution can be determined only after disposition of the Court’s certified question to the Ohio Supreme Court; namely: Whether a municipality has the power under home rule to enact civil penalties for the offense of violating a traffic signal light or for the offense of speeding, both of which are criminal offenses under the Ohio Revised Code. On February 7, 2007, the Ohio Supreme Court accepted the case for determination of the question presented.The Ohio Supreme Court has received briefs from all parties, and oral arguments were heard on September 18, 2007.Although the Ohio Supreme Court is not bound to render a decision in a specific period of time, we anticipate that a decision will be rendered not later than March 2008. With respect to the underlying actions, discovery was complete at the time the Court certified the question to the Ohio Supreme Court. If the Ohio Supreme Court renders judgment adverse to Nestor, our ability to continue operations in the State of Ohio would be severely limited and we may not be able to operate at all.A significant portion of our revenues derive from Ohio and the loss of that business could have a material and adverse effect on our business and operations. We do not currently have any pending material litigation other than that described above. -14- INDEX Note 7 – New Accounting Pronouncements: In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” which is effective for fiscal years beginning after November 15, 2007 and for interim periods within those years. This statement defines fair value, establishes a framework for measuring fair value and expands the related disclosure requirements. We are currently evaluating the potential impact of this statement. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
